Case 1:19-cr-10141-LTS Document 65 Filed 09/12/19 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA = Cs
oF =

v. CRIMINAL NO. 3:19-cr-10I4RLTS"3
45 = B

SHELLEY M. RICHMOND JOSEPH and “GQ &
WELSEY MACGREGOR oO a
2S n2 mu,

THE MASSACHUSETTS ASSOCIATION OF CRIMINAL DEFENSE LAWYERS’
MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF

Proposed Amicus Curiae the Massachusetts Association of Criminal Defense Lawyers
(“MACDL?”) respectfully requests leave of this Court to file the attached brief amicus curiae in
support of the Defendant Judge Shelley M. Richmond Joseph’s (“Judge Joseph”) Motion to

Dismiss the Indictment. As grounds for its motion, MACDL states as follows:

1. MACDL is an incorporated, non-profit association representing more than 1,000

experienced trial and appellate lawyers who devote a substantial part of their practices to
criminal defense. MACDL is the single largest organization of criminal defense lawyers in the
Commonwealth. Literally every day, MACDL members are in the trial courts of the
Commonwealth representing the accused. MACDL’s mission is to preserve the adversary system
of justice, including the critical independence of the judiciary, to maintain and foster independent
and able criminal defense lawyers, and to ensure justice and due process for all persons accused
of crimes, whether they are citizens or immigrants, and regardless of their immigration status.
2, MACDL is dedicated to protecting the rights of all individuals accused of crimes

in the Commonwealth guaranteed by the United States Constitution and the Massachusetts

Declaration of Rights. MACDL seeks to improve the criminal justice system by supporting

Cail
Case 1:19-cr-10141-LTS Document 65 Filed 09/12/19 Page 2 of 4

policies and procedures to ensure fairness and justice in criminal matters. MACDL devotes much
of its energy to identifying, attempting to avoid and remedying problems in the criminal justice
system. It files amicus curiae briefs in cases raising questions of importance to the administration
of justice.

3. MACDL respectfully seeks leave to submit its proposed amicus brief because the
Government’s prosecution of Judge Joseph and Court Officer Wesley MacGregror (“Mr.
MacGregor”) in this matter constitutes an unprecedented, ill-advised and unconstitutional
overreach which threatens the fundamental right of persons to petition the courts under the First
Amendment of the United States Constitution and the Massachusetts Declaration of Rights.
MACDL’s proposed amicus brief sets forth an important discussion of the First Amendment and
Article 11 rights of immigrants to access the judicial system against which the in court actions of
Judge Joseph and Mr. MacGregor alleged by the Government to be at issue in this case must be
understood. It also sets forth in detail the threat to those rights that the Government’s prosecution
poses for immigrants more broadly.

4. The Court has discretion to permit the filing of an amicus curiae brief. See, e.g.,
Mass. Food Ass ‘n v. Massachusetts Alcoholic Beverages Control Comm ‘n, 1 97 F.3d 560, 568
(ist Cir. 1999) (district court “reasonably concluded” that “any variations of legal argument
could adequately be presented in amicus briefs”); Students for Fair Admissions, Inc. v. President
& Fellows of Harvard Coll., 807 F.3d 472 (2015) (affirming district court’s order allowing filing
of amicus brief in lieu of intervention); Boston Gas Co. v. Century Indem. Co., No. 02-12062-
RWZ, 2006 WL 1738312, at *1 n.1 (D. Mass. Jun, 21, 2006) (“[Federal district] courts have
inherent authority and discretion to appoint amici.”).

5. MACDL has limited its proposed brief to 13 pages in length.
Case 1:19-cr-10141-LTS Document 65 Filed 09/12/19 Page 3 of 4

6. Defendants assent to this motion. The Government opposes this motion, although
it has provided no explanation for doing so.
WHEREFORE, MACDL respectfully request that this Court grant leave to file the

attached brief amicus curiae.

Respectfully Submitted,

MASSACHUSETTS ASSOCIATION OF
CRIMINAL DEFENSE LAWYERS,

By their attorneys,

/s/ Benjamin J. Wish
Howard M. Cooper (BBO# 543842)
hcooper@toddweld.com
Benjamin J. Wish (BBO# 672743)
bwish@toddweld.com
Maria T. Davis (BBO# 675447)
mdavis@toddweld.com
Todd & Weld, LLP
One Federal Street, 27th Floor
Boston, MA 02110
(617) 720-2626

September 12, 2019

RULE 7.1 CERTIFICATION

Pursuant to Local Rule 7.1(a)(2), counsel for MACDL conferred with counsel for the
Government and Defendants regarding the filing of this motion. Through counsel, the
Government advised MACDL that it objected to the filing of this motion and Defendants advised
MACDL that they assented to the filing of this motion.

/s/ Benjamin J. Wish
Benjamin J. Wish
Case 1:19-cr-10141-LTS Document 65 Filed 09/12/19 Page 4 of 4

CERTIFICATE OF SERVICE

I, Benjamin J. Wish, hereby certify that on this date, I caused a copy of the foregoing to
be served via hand-delivery and electronic mail to counsel of record as identified on the Notice
of Electronic Filing (NEF) system.

/s/ Benjamin J. Wish
Benjamin J. Wish
